DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference numerals 7a, 7b, 9, 10a, and 10b should be added to Figure 2.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gearwheel cover that is in direct contact with the axial side surface of the gear teeth from claim 1 (Note: element 8 is disclosed as being a gearwheel cover, but there appears to be a sealing members (10b) and another non-labeled member between the gear teeth and the gearwheel cover in the figures; Furthermore, Page 10 / Lines 2-6 of the specification discloses that this structure is not illustrated) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 2 / Line 13, recites “according to claim 1” which should be removed because the specification should not refer to specific claims since claim scope may change throughout prosecution.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axial side surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan (JP 52-103276 U; see Applicant provided machine translation).
Regarding claim 1, Japan discloses a gearwheel arrangement (see Figure 1), comprising:
a shaft (6) extending along a longitudinal axis of rotation (the axial centerline of 6), the shaft comprising an internal axial duct (8) for guiding lubricant,
a gearwheel (1) comprising a base portion (1a) centered on the shaft and a plurality of gear teeth (3) provided around a periphery of the gearwheel, and
a gearwheel cover (4),
wherein the gearwheel arrangement further comprises an internal radial duct (2, 5, 9) for guiding lubricant from the internal axial duct to the gear teeth,
wherein the internal radial duct extends at least in part within a space (2) provided between the gearwheel cover and an axial side surface (the side of 1 that 2 is formed by along with 4) of the gearwheel, the space forming a radially outer portion (2 is radially outward from 9) of the internal radial duct,
wherein the gearwheel cover is in direct contact with the axial side surface (4 is in direct contact with the side of the gear teeth as shown in Figure 1) of the gear teeth, so that an outlet (the opening between two adjacent teeth when the lubricant exits) of the internal radial duct is provided between each pair of adjacent gear teeth of the plurality of gear teeth.
IN AN ALTERNATIVE:
Claims 1-3, 5, and 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan (JP 52-103276 U; see Applicant provided machine translation).
Regarding claim 1, Japan discloses a gearwheel arrangement (see Figure 3), comprising:
a shaft (6) extending along a longitudinal axis of rotation (the axial centerline of 6), the shaft comprising an internal axial duct (8) for guiding lubricant,
a gearwheel (1) comprising a base portion (1a) centered on the shaft and a plurality of gear teeth (3) provided around a periphery of the gearwheel, and
a gearwheel cover (4),
wherein the gearwheel arrangement further comprises an internal radial duct (2, 5, 10) for guiding lubricant from the internal axial duct to the gear teeth,
wherein the internal radial duct extends at least in part within a space (2) provided between the gearwheel cover and an axial side surface (the side of 1 that 2 is formed by along with 4) of the gearwheel, the space forming a radially outer portion (2 is radially outward from 10) of the internal radial duct,
wherein the gearwheel cover is in direct contact with the axial side surface (4 is in direct contact with the side of the gear teeth as much as Applicant’s gearwheel cover is in direct contact with the gear teeth thus Japan is viewed as meeting the claim limitation) of the gear teeth, so that an outlet (the opening between two adjacent teeth when the lubricant exits) of the internal radial duct is provided between each pair of adjacent gear teeth of the plurality of gear teeth.
Regarding claim 2, Japan discloses that at least a radially inner portion (10) of the internal radial duct extends through the base portion of the gearwheel (see Figure 3).
Regarding claim 3, Japan discloses that the radially inner portion of the internal radial duct is formed as a bore (10 is a bore as shown in Figure 3) extending through the base portion and into the internal axial duct.
Regarding claim 5, Japan discloses that the gearwheel cover comprises a central through-hole (6 extends through a hole located in the center of 4) for receiving the shaft, or for receiving a central part of the base portion of the gearwheel.
Regarding claim 9, Japan discloses that the outlet is configured for discharging the lubricant provided via the internal radial duct in a direction of extension (the teeth extend outwards from an outer surface of element 1 thus the direction of extension is outwards in the radial direction) of the gear teeth.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Japan (JP 52-103276 U; see Applicant provided machine translation) in view of Yao (CN 104088985 A; see provided machine translation).
Regarding claim 6, Japan discloses all of the claim limitations, see above, but does not explicitly disclose that a sealing is provided between the gearwheel cover and the shaft, and/or between the gearwheel cover and the base portion of the gearwheel.
Yao teaches a sealing (2) that is provided between a gearwheel cover (3) and a base portion (the portion of 1 that 2 faces) of a gearwheel (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gearwheel arrangement of Japan to have a sealing located between the gearwheel cover and the base portion of the gearwheel, as taught by Yao, for the purpose of preventing lubricant from exiting the gearwheel in an unintended area.
Claim 10, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Japan (JP 52-103276 U; see Applicant provided machine translation) in view of Yasuda et al. (US 2009/0165588 A1).
Regarding claim 10, Japan discloses that the gearwheel **[is configured for rotation in a direction of rotation about the longitudinal axis, and wherein the at least one outlet is arranged so that, during rotation of the gearwheel in the direction of rotation, the lubricant is forced to flow along the gear teeth]**.
Japan does not disclose that the plurality of gear teeth (the teeth of 20) are helical gear teeth (see Figure 2).
Yasuda et al. teaches a plurality of gear teeth that are helical gear teeth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of gear teeth of Japan to be helical gear teeth, as taught by Yasuda et al., for the purpose of providing gear teeth that can handle more load than spur gears because helical gear teeth are diagonally positioned and therefore effectively larger.
Claims 11 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sakuta (JP 60-168920 A; see provided machine translation) in view of Japan (JP 52-103276 U; see Applicant provided machine translation).
Regarding claim 11, Sakuta discloses a gear assembly comprising:
a gearwheel (4) of a gearwheel arrangement constituting a first gearwheel (4) of the gear assembly,
the first gearwheel comprising a first meshing portion (4a) comprising the gear teeth of the first gearwheel,
a second gearwheel (3) comprising a second meshing portion (3a) configured for meshing engagement with the first gearwheel, and
wherein the second meshing portion extends past the first meshing portion in an axial direction (to the left and right in Figure 3) of the first gearwheel.
Sakuta does not disclose the gearwheel arrangement according to claim 1.
Japan teaches the gearwheel arrangement according to claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gearwheel arrangement of Sakuta to be the gearwheel arrangement according to claim 1, as taught by Japan, for the purpose of providing a gear lubricant structure that allows lubricant to flow to the teeth via centrifugal force from an oil reservoir formed in the gearwheel itself thus negating the external supply pipe of Sakuta thus forming a more compact lubricating structure.
Regarding claim 12, Sakuta discloses that the second meshing portion is wider than the first meshing portion as measured in the axial direction (see Figure 3).
Claims 13-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tokozakura et al. (US 9,371,888 B2) in view of Japan (JP 52-103276 U; see Applicant provided machine translation).
Regarding claim 13, Tokozakura et al. discloses a transmission (1) for a vehicle (Column 4 / Line 66).
Tokozakura et al. does not disclose the gearwheel arrangement according to claim 1.
Japan teaches the gearwheel arrangement according to claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of Tokozakura et al. to be the gearwheel arrangement according to claim 1, as taught by Japan, for the purpose of providing a gear lubricant structure that allows lubricant to flow to the teeth via centrifugal force from an oil reservoir formed in the gearwheel itself thus forming a compact lubricating structure.
Regarding claim 14, Tokozakura et al. in view of Japan discloses a powertrain (the engine and transmission disclosed by Tokozakura et al.) of a vehicle, comprising the transmission according to claim 13.
Regarding claim 15, Tokozakura et al. discloses a vehicle (Column 4 / Line 66).
Tokozakura et al. does not disclose the gearwheel arrangement according to claim 1.
Japan teaches the gearwheel arrangement according to claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Tokozakura et al. to be the gearwheel arrangement according to claim 1, as taught by Japan, for the purpose of providing a gear lubricant structure that allows lubricant to flow to the teeth via centrifugal force from an oil reservoir formed in the gearwheel itself thus forming a compact lubricating structure.
Claims 16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Japan (JP 52-103276 U; see Applicant provided machine translation) in view of Onizuka (JP 2005-320998 A; see provided machine translation).
Regarding claim 16, Japan discloses a gearwheel arrangement (see Figure 3), comprising:
a shaft (6) extending along a longitudinal axis of rotation (the axial centerline of 6), the shaft comprising an internal axial duct (8) for guiding lubricant,
a gearwheel (1) comprising a base portion (1a) centered on the shaft and a plurality of gear teeth (3) provided around a periphery of the gearwheel, and
a gearwheel cover (4),
wherein the gearwheel arrangement further comprises an internal radial duct (2, 5, 10) for guiding lubricant from the internal axial duct to the gear teeth, wherein the internal radial duct extends at least in part within a space (2) provided between the gearwheel cover and an axial side surface (the side of 1 that 2 is formed by along with 4) of the gearwheel, the space forming a radially outer portion (2 is radially outward from 10) of the internal radial duct, and
an outlet (the opening between two adjacent teeth when the lubricant exits) of the internal radial duct is provided between each pair of adjacent gear teeth of the plurality of gear teeth.
While Japan appears to show a plurality of o-rings in Figure 3, Japan does not explicitly disclose that a sealing ring is provided between the gearwheel cover and the gear teeth.
Onizuka teaches a sealing (49) that is provided between a gearwheel cover (48) and gear teeth (the teeth of 37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gearwheel arrangement of Japan to have a sealing located between the gearwheel cover and the gear teeth, as taught by Onizuka, for the purpose of preventing lubricant from exiting the gearwheel in an unintended area.
Regarding claim 20, Japan discloses that at least a radially inner portion (10) of the internal radial duct extends through the base portion of the gearwheel (see Figure 3).
Regarding claim 21, Japan discloses that the radially inner portion of the internal radial duct is formed as a bore (10 is a bore as shown in Figure 3) extending through the base portion and into the internal axial duct.
Regarding claim 22, Japan discloses that the gearwheel cover comprises a central through-hole (6 extends through a hole located in the center of 4) for receiving the shaft, or for receiving a central part of the base portion of the gearwheel.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuta (JP 60-168920 A; see provided machine translation) in view of Japan (JP 52-103276 U; see Applicant provided machine translation) in view of Onizuka (JP 2005-320998 A; see provided machine translation).
Regarding claim 11, Sakuta discloses a gear assembly comprising:
a gearwheel (4) of a gearwheel arrangement constituting a first gearwheel (4) of the gear assembly,
the first gearwheel comprising a first meshing portion (4a) comprising the gear teeth of the first gearwheel,
a second gearwheel (3) comprising a second meshing portion (3a) configured for meshing engagement with the first gearwheel, and
wherein the second meshing portion extends past the first meshing portion in an axial direction (to the left and right in Figure 3) of the first gearwheel.
Sakuta does not disclose the gearwheel arrangement according to claim 16.
Japan in view of Onizuka teaches the gearwheel arrangement according to claim 16.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gearwheel arrangement of Sakuta to be the gearwheel arrangement according to claim 16, as taught by Japan in view of Onizuka, for the purpose of providing a gear lubricant structure that allows lubricant to flow to the teeth via centrifugal force from an oil reservoir formed in the gearwheel itself thus negating the external supply pipe of Sakuta thus forming a more compact lubricating structure.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokozakura et al. (US 9,371,888 B2) in view of Japan (JP 52-103276 U; see Applicant provided machine translation) in view of Onizuka (JP 2005-320998 A; see provided machine translation).
Regarding claim 18, Tokozakura et al. discloses a transmission (1) for a vehicle (Column 4 / Line 66).
Tokozakura et al. does not disclose the gearwheel arrangement according to claim 16.
Japan in view of Onizuka teaches the gearwheel arrangement according to claim 16.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of Tokozakura et al. to be the gearwheel arrangement according to claim 16, as taught by Japan in view of Onizuka, for the purpose of providing a gear lubricant structure that allows lubricant to flow to the teeth via centrifugal force from an oil reservoir formed in the gearwheel itself thus forming a compact lubricating structure.
Regarding claim 19, Tokozakura et al. discloses a vehicle (Column 4 / Line 66).
Tokozakura et al. does not disclose the gearwheel arrangement according to claim 16.
Japan in view of Onizuka teaches the gearwheel arrangement according to claim 16.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Tokozakura et al. to be the gearwheel arrangement according to claim 16, as taught by Japan in view of Onizuka, for the purpose of providing a gear lubricant structure that allows lubricant to flow to the teeth via centrifugal force from an oil reservoir formed in the gearwheel itself thus forming a compact lubricating structure.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Japan (JP 52-103276 U; see Applicant provided machine translation) in view of Onizuka (JP 2005-320998 A; see provided machine translation) as applied to claim 22 above, and further in view of Yao (CN 104088985 A; see provided machine translation).
Regarding claim 23, Japan in view of Onizuka discloses all of the claim limitations, see above, but does not explicitly disclose that a sealing is provided between the gearwheel cover and the shaft, and/or between the gearwheel cover and the base portion of the gearwheel.
Yao teaches a sealing (2) that is provided between a gearwheel cover (3) and a base portion (the portion of 1 that 2 faces) of a gearwheel (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gearwheel arrangement of Japan in view of Onizuka to have a sealing located between the gearwheel cover and the base portion of the gearwheel, as taught by Yao, for the purpose of preventing lubricant from exiting the gearwheel in an unintended area.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Response to Arguments
Applicant's arguments filed October 28, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Page 8 of the Remarks that “JP 52-103276 does not disclose that a space behind the gearwheel cover reaches all the way to the gear teeth, i.e. that the space behind the gearwheel cover forms a radially outer portion of the duct.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., the space reaching all the way to the gear teeth) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the viewed space of Japan forms a radially outer portion of the duct since element 2 is radially outwards from element 10 which is part of the duct.
The Applicant argued on Page 8 of the Remarks that “JP 52-103276 further does not disclose that the gearwheel cover is in direct contact with the axial side surface of the gear teeth. Instead, in JP 52-103276, the radially outer portion of the radial duct is a bore (5).”
The gearwheel cover of Japan is in direct contact with the axial side surface of the gear teeth as the gearwheel cover in Applicant’s figures is in contact with an axial side surface of the gear teeth thus meets the claim limitation.  Both Applicant and Japan have a sealing member located between the gearwheel cover and the gear teeth thus Japan reads on claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/Primary Examiner, Art Unit 3656